PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_04_FR.txt. 85

OPINION INDIVIDUELLE DE M. HAMMARSKJOLD

I.

N'ayant cru pouvoir, à mon vif regret, me rallier à l’arrét de
la Cour, j'estime devoir exposer, d'ailleurs très brièvement, mon
opinion individuelle sur l'affaire que décide cet arrêt.

La première question qui se pose est celle de l’admissibilité
de l’appel. Comme il n’a pas été allégué que la demande en
appel ait été présentée tardivement (art. X, al. 2, de l’Accord IT),
il s’agit de savoir si les deux conditions posées à l’article X,
alinéa 1, de l'Accord II sont ou non remplies.

La plus importante de ces conditions est la suivante: les
sentences attaquées doivent, pour que la Cour puisse statuer à
leur sujet « en appel », être rendues dans des « procès autres
que ceux visés par l’article premier » de l'Accord Ii. La réponse
à la question de savoir si cette condition est remplie dépend,
selon ma manière de voir, d'une comparaison entre, d’une part,
les caractéristiques extérieures des procès qui ont abouti aux
sentences attaquées, telles que ces caractéristiques ressortent
des requêtes introductives d’instances, et, d'autre part, les
exigences de forme découlant de l’article premier, auquel il
faut notamment joindre, pour la définition des « procès » qui
y sont visés, les articles VII et VIII. Pour les motifs, entre
autres, développés dans l'opinion individuelle de M. Anzilotti,
j'estime que cette réponse doit être affirmative. Je voudrais
ajouter à ces motifs une seule observation: aux termes de
l’article premier, n° 2, alinéa 2, de l'Accord II, « les procés ....
intentés à la suite de l'application de la nouvelle loi yougo-

slave » — c'est le cas des trois procès dont il s’agit devant
la Cour — «ne pourront être intentés que contre le Fonds
agraire... ». Or, les trois procès qui ont abouti aux sentences

objet de l'instance devant la Cour étaient intentés contre. la
Yougoslavie. Et, selon ma manière de voir, la disposition de
Particle III aux termes de laquelle « les requêtes introductives
des procès visés à l’article premier, présentées contre .... la
Yougoslavie, seront considérées d'office comme l'ayant été
contre le Fonds agraire » n’est même pas applicable aux
procès dont il est question dans l’article premier, n° 2, alinéa 2.

J'arrive au même résultat affirmatif en ce qui concerne la
condition selon laquelle les sentences attaquées devant la Cour
doivent être des « sentences de compétence ou de fond ». Pour

59
86  A/B 68 (AFF. PAJZS, CSAKY, ETC.). — OP. HAMMARSKJOLD

l’exposé de mes motifs, je puis me rallier à ce qui est dit dans
la partie première de l’opinion individuelle de M. Hudson.

Il s’ensuit qu’à mon avis l’appel devrait être admis. Il convient,
dés lors, d’examiner le bien-fondé des sentences attaquées.

Les requétes dont le Tribunal arbitral mixte se trouvait saisi
posaient, selon moi, deux questions de fond:

1) si, après Ventrée en vigueur des Accords de Paris, la pos-
sibilité subsistait pour les requérants de demander devant le
Tribunal arbitral mixte le traitement national en vertu de
l’article 250 du Traité de Trianon ;

2) si, en cas de réponse affirmative, les conditions posées par
ledit article se trouvaient remplies dans les cas de l'espèce.

Contre les requétes, le Gouvernement yougoslave avait, devant
le Tribunal arbitral mixte, opposé trois exceptions préliminaires :
d’irrecevabilité, de tardiveté et d’incompétence. .C’est en réalité
uniquement sur l'exception d’irrecevabilité que les sentences
attaquées ont été rendues. Elles ont, cependant, été motivées
par un raisonnement qui touche si directement a la première
question de fond visée ‘ci-dessus, que le bien-fondé des sen-
tences dépend entièrement du bien-fondé de la conclusion à
laquelle le Tribunal arbitral mixte est arrivé sur cette question,
savoir, que « l'entente articulée » dans l’Accord IT « n’est effec-
tive que si elle comprend tous les procès intentés ou pouvant
être intentés par des ressortissants hongrois à la .... Yougo-
slavie à propos de la réforme agraire. L'article premier de
l'Accord les comprend tous et aucun de ces proces ne peut
plus être basé sur l’article 250 du Traité de Trianon.... »

Il m'est impossible de partager cette manière de voir parce
que, pour les motifs qui ont été déjà développés par M. Anzilotti
dans son opinion individuelle et par M. Hudson dans la partie II
de l'opinion individuelle qu’il a jointe à l'arrêt, j'estime que
l'expression « procès .... à propos des réformes agraires » n'a
pas, dans l’article premier, son sens purement grammatical
mais un sens spécial et restreint, suffisamment défini par le
préambule de l'Accord II. Ce sens spécial comporte qu'il existe
des procès qui, tout en étant « à propos de la réforme agraire »,
ne rentrent pas dans le cadre de l’article premier de l'Ac-
cord II. A mon avis, les trois procès dont il s’agit sont de
ceux auxquels les Accords de Paris ne sont pas applicables. Ils
sont, en eftet, des procès «intentés à la suite de l'application de
la nouvelle loi yougoslave ». Ces procès sont visés par l’article
premier, n° 2, alinéa 2, de l'Accord II. Mais cette disposition,
selon ma manière de voir, n'a trait qu'aux procès dont la
cause est un décret d’expropriation rendu en vertu de la loi
définitive et dont l’objet est d'obtenir l'indemnité prévue
par les Accords pour des parcelles qui sont frappées pour la

60
87 A/B 68 (AFF. PAJZS, CSAKY, ETC.). — OP. HAMMARSKJOLD

première fois d’une mesure « effective » de réforme agraire à la
suite de ce décret. Or, les trois procès en question ne remplis-
sent de toute évidence pas ces deux dernières conditions.

J'arrive donc à la conclusion que les sentences attaquées,
étant mal fondées, devraient être réformées.

Le Gouvernement yougoslave a demandé que, dans cette
hypothèse, les affaires soient renvoyées au Tribunal arbitral
mixte pour permettre à celui-ci de statuer encore sur les
exceptions de tardiveté et d’incompétence. Je ne pense pas que
cette demande soit justifiée. En effet, à mon avis, en rendant
sa décision et en la motivant comme il l’a fait, le Tribunal
arbitral mixte doit être considéré comme ayant accepté sa
compétence et comme ayant admis, par prétérition, que les
requêtes introductives d'instance n'étaient pas tardives.

D'autre part, j'estime que la seconde question de fond sou-
levée par ces requêtes — savoir la question de l'application
de l’article 250 du Traité de Trianon, par opposition à celle
de l’applicabilité de cet article — ne se pose pas, eu égard
aux circonstances du cas, devant la Cour statuant «en appel ».
Cette question devrait donc être renvoyée au Tribunal arbitral
mixte pour décision.

L'appel devant, à mon avis, être admis, il n’y aurait pas lieu
de statuer sur la demande en interprétation et en application
des Accords II et III de Paris présentée par la Hongrie à titre
subsidiaire. Ici pourrait donc s’arréter mon « opinion individuelle ».

IT.

Je désire cependant ajouter que le vote négatif que j'ai cru
devoir émettre sur l'arrêt de la Cour vise non seulement. le
rejet de l’appel mais aussi a décision suivant laquelle « l’atti-
tude de la Yougoslavie à l’égard des ressortissants hongrois
frappés par les mesures concernant la réforme agraire en
Yougoslavie a été conforme aux dispositions des Accords de
Paris », ainsi que les motifs sur lesquels repose cette décision.
Comme, toutefois, mon dissentiment sous ce rapport n’est que
partiel, je crois devoir expliquer en quelques mots ma manière
de voir.

Se plaçant dans l'hypothèse, admise par la Cour, du rejet de
la demande en appel, on rencontre d’abord les questions de :
Vadmissibilité de la demande en interprétation et en application
ainsi que de la définition de « l'attitude » de la Yougoslavie
visée par cette demande. Sous ces rapports, j'arrive aux mêmes
conclusions que l'arrêt, et je ne pense pas qu’il soit nécessaire
d'examiner la question de savoir si « l'attitude » dont il s’agit

61
88  A/B 68 (AFF. PAJZS, CSAKY, ETC.). — OP, HAMMARSKJOLD

équivalait réellement — et, le cas échéant, dans quelle mesure
— à un « refus » de payer les indemnités locales,

. À ce point, il me semble indispensable d'établir une distinc-
tion nette entre, d’une part, les trois requérants dans les procès
objet de la demande principale devant la Cour (et les autres res-
sortissants hongrois qui se trouveraient dans la même situation
et qui seraient devenus requérants après le 28 avril 1930), d'autre
part, les ressortissants hongrois « qui n’ont jamais eu l’inten-
tion de demander autre chose que le régime national ».

Quant aux premiers, il doit être admis par hypothèse — la
demande en appel ayant été rejetée — que leurs cas rentrent
dans le cadre de l’article premier de l’Accord.II de Paris. Selon
moi, cela ne veut nullement dire que les arguments employés
pour motiver le rejet de l'appel puissent être sans autre utilisés
dans la procédure en interprétation et en application : en effet,
la nature juridique d’une décision rendue par la Cour « en appel »
est entièrement différente de celle d’une décision d'interprétation,
la. première ayant force de chose jugée à l'égard des parties et
peut- -être aussi du Tribunal arbitral mixte, la seconde n'ayant
qu'une valeur déclarative ; en outre, l’appel visait des sentences
du Tribunal arbitral mixte, tandis que la demande en interpré-
tation a trait à une attitude de la Yougoslavie ; enfin, les requêtes
qui ont abouti aux sentences dont était appel invoquaient l’arti-
cle 250 du Traité de Trianon, tandis que « l'attitude » du Gou-
vernement yougoslave, objet de la demande en interprétation,
est prétendument fondée sur les Accords de Paris. Mais le fait
que les cas des trois requérants (et les cas analogues) rentrent
par hypothèse dans le cadre de l’article premier de l’Accord II
a sans doute pour conséquence que l’ensemble des Accords, y
compris l’article 10 de l’Accord III, leur est applicable. Or, aux
termes de cet article, le capital du Fonds agraire sera: diminué
dans une certaine mesure pour les terres appartenant aux pro-
priétaires « requérants actuels » à la date du 28 avril 1930,
« pour lesquels le Tribunal arbitral mixte se déclarerait: incom-
pétent ou que le tribunal débouterait »; et cette diminution
aura comme contre-partie «une diminution de l’annuité à payer
par la Yougoslavie ». Mais la même règle ne vaut pas pour les
terres appartenant à des ressortissants hongrois qui — comme
les requérants dans les trois procès dont il s’agit — sont deve-
nus requérants seulement après la date précitée. Il s'ensuit que
les indemnités locales des requérants appartenant à cette der-
nière catégorie rentrent irrémédiablement, une fois admise l’hypo-
thèse envisagée, dans . dé « forfait » prévu par l’article 10 de
l'Accord III.

62
89  A/B 68 (AFF. PAJZS, CSAKY, ETC.). — OP. HAMMARSKJOLD

Quant à ces requérants, « l'attitude » du Gouvernement you-
goslave serait donc conforme aux Accords de Paris.

Pour ce qui est des ressortissants hongrois propriétaires de
grands domaines en Yougoslavie et expropriés en vertu de la
réforme agraire mais qui n'auraient intenté aucun procès devant
le Tribunal arbitral mixte, la situation est différente. Leur cas
ne peut en effet pas être .considéré comme étant visé par les
Accords de Paris, à moins d'admettre que les Accords aient
obligé tous les ressortissants hongrois soit à intenter des pro-
cès devant le Tribunal arbitral mixte soit à renoncer à toute
indemnité quelconque; or, pour les motifs développés dans
l'opinion individuelle de M. Anzilotti, entre autres, il m'est
impossible d’accepter cette hypothèse.

D'ailleurs, même en supposant que les cas comme tels ren-
trassent dans le cadre des Accords, des demandes en indemnité
locale ne seraient pas, le cas échéant, — pour les raisons que
j'ai indiquées plus haut, — visées par la seule disposition de
l’article premier de l'Accord II qui pourrait éventuellement
entrer en ligne de compte, savoir, l’alinéa 2 du n° 2 de cet
article. Les dispositions de l'Accord III ne leur seraient par
conséquent pas davantage applicables. Si on se place à ce der-
nier point de vue, il est donc clair que « l'attitude » du Gou-
vernement yougoslave à l'égard des ressortissants hongrois dont
il s’agit n’était pas conforme aux Accords de Paris.

Mais aussi en se plaçant au point de vue selon lequel les
cas de ces ressortissants ne rentrent pas dans le cadre des
Accords, on arrive au même résultat. En effet, les Accords
constituent une dérogation à la règle posée par l’article 250
du Traité de Trianon, laquelle, dérogeant elle-même à la dispo-
sition exceptionnelle inscrite dans l’article 232 du même traité,
ramène au droit commun. Or, une dérogation au droit commun
ne se présume pas, mais doit résulter clairement des textes.
Dès lors, il est impossible de justifier par le silence de ceux-ci
une application qui constitue sans conteste pareille dérogation.
Tl s'ensuit que, puisque les cas envisagés ne sont pas expressé-
ment visés par les Accords, on ne peut tirer de ceux-ci aucun
titre pour refuser aux intéressés un traitement conforme au
régime du droit commun. Un « refus » ayant ce fondement et
cet effet ne serait donc pas conforme aux Accords de Paris.

(Signé) A. HAMMARSKJÜLD.

63
